DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-10 and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baldwin et al. (US PGPub 2012/0256967) in view of Forest (US 6,903,723), Molander et al. (US PGPub 2005/0116929) and Kitagawa et al. (US PGPub 2011/0109544).

Regarding claim 1, Baldwin discloses a method of controlling a device (fig. 9 and [0054]) comprising:
obtaining eye movement information of a user (fig. 9 and [0048], step 902 activate gaze tracking);
obtaining eyelid movement information of the user ([0054], The user might accept a choice, when it appears on the screen, with a blink or other such action or gesture);
displaying content (fig. 9 and [0048], step 904);
identifying a gazed position within a display area of the device based on the eye movement information of the user (fig. 9 and [0048], step 906 determine viewing location);
identifying an area from among the area in which the content is displayed and the plurality of areas, based on the 
determining a control command corresponding to the identified area, based on the identified area being one of the plurality of areas ([0049], If the user is determined to be gazing at a specific control 910, such as an icon representing a specific action or input, the device can perform the corresponding action 912); and
based on the identified area and the eyelid movement information, selecting the object int he content or controlling an operation of the device based on the control command that is determined ([0054], In another example, a user can select from a number of elements on the display simply by looking at that element. In other embodiments where the device cannot determine the user's gaze accurately enough to select an isolated portion of the screen, the device may sequentially present the user with different choices one at a time. The user might accept a choice, when it appears on the screen, with a blink or other such action or gesture. In one example, a user might submit a search query and receive a list of search results. A user can view the results, and, if one of the results is of interest to that user, the user can submit input while looking at that item. For example, a user can look at the fourth item on the list and perform an action such as blinking twice or saying the word "open" and the device can determine to open a document corresponding to the element at which the user is looking).
	Baldwin discloses displaying content, such as a virtual button 206, towards the bottom of a display device 200 ([0023] and fig. 2); however, other types of locations for displaying content including by dividing an area of a display are known in the prior art. In a similar field of endeavor Forest discloses determining an area in which a content is display (column 31, lines 49-51 and fig. 17, the computer program displays at least some of its output in the circumscribed region or working region 0150); wherein the step of display content consists of dividing an area of a display of the device except the determined area in which a content is displayed into a plurality of areas (col. 28, line 64– col. 29, line 1 and fig. 17, perimeter menu aspect), each of the plurality of areas having a different corresponding control command (col. 29, lines 14-16 and fig. 17, “Each selectable region is associated respectively with a menu option”). 
	Therefore, in view of the teachings of Baldwin and Forest, it would have been obvious to one of ordinary skill in the art to change the location of the virtual buttons in Baldwin to be at an edge area of a display, as taught by Forest, for the purpose of providing known alternatives to achieve expected and intended results. 
	Baldwin discloses controlling a device function using gaze tracking ([0054]), however, other methods of cursor control including matching the cursor with the gazed location are known in the prior art. In a similar field of endeavor of eye tracking systems, Molander discloses correcting a position of a cursor corresponding to the gazed position to match the gazed position based on the eye movement information ([0026], The invention monitors the user's eye movements, also referred to herein as the user's eye orientation or gaze position, and if it appears that intent is there (i.e. the user fixates for a predetermined number of milliseconds on an area of the screen) the invention immediately jumps the mouse pointer automatically to that spot of the visual display according to the calculated gaze of the user). 
	Therefore, in view of the teachings of Baldwin, Forest and Molander, it would have been obvious to one of ordinary skill in the art to modify the system of Baldwin and Forest to include cursor position correction, as taught by Molander, for the purpose of providing known alternatives to achieve expected and intended results. 
	The combination of Baldwin, Forest and Molander discloses an eye gaze tracking system capable of correcting a position of a cursor based on the eye position and the eye movement information (Molander [0026]), it would have been known in the prior art to move the cursor if it is near an identified area. In a similar field of endeavor of input devices, Kitagawa discloses moving the cursor that is located within a predetermined area from an object in the content, to the object, based on the identified area being the area in which the content is displayed ([0052] and fig. 4, “At S110, the controller 12 determines whether the position of the control pointer is within a predetermined range (also referred to as a predetermined coordinate range) of the coordinate system of the operation screen. The predetermined range is assigned as corresponding to a position (or region) of the icon that is presently in the selection state on the operation screen. When the controller 12 determines that the position of the control pointer is within the predetermined coordinate range, the determination "YES" is made at S110 and the procedure proceeds to S120. At S120, the controller 12 calculates deviation Δp of the position of the control point from the reference position (e.g., a coordinate of the center of the icon in the selection state)”). 
	In view of the teachings of Baldwin, Forest, Molander and Kitagawa, it would have been obvious to one of ordinary skill in the art to include the feature of moving the cursor when it is near an object, as taught by Kitagawa, in the system of Baldwin, Forest and Molander, for the purpose of substituting known methods to improve the user experience since it is known that eye tracking is not as exact as using a mouse device, thus it would be known to require improvements to function properly for a user. 

Regarding claim 3, the combination of Baldwin, Forest, Molander and Kitagawa further discloses wherein the dividing comprises dividing the display based on the area where the content is displayed on the display area of the device (Forest: col. 28, line 64– col. 29, line 1 and fig. 17, perimeter menu aspect).

Regarding claim 4, the combination of Baldwin, Forest, Molander and Kitagawa further discloses wherein the determining the control command comprises identifying the control command based on the gazed position from the display to an area outside of the display (Forest: col 29, lines 1-5, “Each of the eight selectable regions consists of the union of a visible subregion on the display (2112) and an invisible subregion located outside the display (2112) and adjacent the visible subregion”). 

Regarding claim 5, the combination of Baldwin, Forest, Molander and Kitagawa further discloses further comprising:
displaying a control command selection window comprising a control command list of control commands on the display of the device (Baldwin: [0054], “In other embodiments where the device cannot determine the user's gaze accurately enough to select an isolated portion of the screen, the device may sequentially present the user with different choices one at a time.”);
sensing a selection of a control command from the control command list included in the control command selection window based on a user input via the displayed control command selection window (Baldwin: [0054], “The user might accept a choice, when it appears on the screen, with a blink or other such action or gesture”); and
moving the cursor on the display of the device to the object based on the eye movement information of the user (Baldwin: [0054], “Thus, when a user looks to a certain portion of the display, the device can act accordingly”); and
wherein the determining comprises identifying the control command corresponding to the selected control command with respect to the object in response to an eyelid movement by the user (Baldwin: [0054], “The user might accept a choice, when it appears on the screen, with a blink or other such action or gesture”).

Regarding claim 6, the combination of Baldwin, Forest, Molander and Kitagawa further discloses wherein the correcting the position of the cursor comprises:
fixing a position of the cursor corresponding to the gazed position; and
moving the position of the cursor to correspond to a moved gazed position, in response to the eye movement information of the user (Molander: [0026], The invention monitors the user's eye movements, also referred to herein as the user's eye orientation or gaze position, and if it appears that intent is there (i.e. the user fixates for a predetermined number of milliseconds on an area of the screen) the invention immediately jumps the mouse pointer automatically to that spot of the visual display according to the calculated gaze of the user).

Regarding claim 7, the combination of Baldwin, Forest, Molander and Kitagawa further discloses wherein the correcting the position of the cursor comprises:
determining to correct the position of the cursor based on the eye movement information and the eyelid movement information; and
matching the gazed position with the position of the cursor based on the eye movement information (Molander: [0026], The invention monitors the user's eye movements, also referred to herein as the user's eye orientation or gaze position, and if it appears that intent is there (i.e. the user fixates for a predetermined number of milliseconds on an area of the screen) the invention immediately jumps the mouse pointer automatically to that spot of the visual display according to the calculated gaze of the user) and the eyelid movement information (Molander: [0002], “Selections can be made by a slow blink or other switching mechanism”).

Regarding claim 8, the combination of Baldwin, Forest, Molander and Kitagawa further discloses further comprising:
displaying a previously set area around the cursor based on a user input (Molander: [0029] and figs 3A and 3B, “shows a concentric pulse 240 to subtly indicate that warping has occurred”); and
moving the cursor based on the gazed position with respect to the displayed previously set area (Molander: [0029] and figs 3A and 3B, “warps the mouse pointer”).

Regarding claim 9, the combination of Baldwin, Forest, Molander and Kitagawa further discloses further comprising:
moving the cursor to the object in response to the cursor being moved based on the eye movement information to the predetermined area that is located within a previously set range of the object on the display of the device (Baldwin: [0054], “Thus, when a user looks to a certain portion of the display, the device can act accordingly”).

Regarding claim 10, the combination of Baldwin, Forest, Molander and Kitagawa further discloses a device (Baldwin: fig. 8, computing device 800) for operating based on eye movements of a user, the device comprising:
a display (Baldwin: [0044] and fig. 8, display element 806);
a memory storing instructions (Baldwin: [0044] and fig. 8, memory device 804); and a processor configured to execute the instructions to implement a method (Baldwin: [0044] and fig. 8, “such as a first data storage for program instructions for execution by the processor 802”) drawn to the method of claim 1 and therefore interpreted and rejected based on similar reasoning. 
.
Regarding claim 17, the combination of Baldwin, Forest, Molander and Kitagawa further discloses a non-transitory computer readable medium comprising a computer program (Baldwin: [0044], “FIG. 8 illustrates a set of basic components of a computing device 800 such as the device 700 described with respect to FIG. 7. In this example, the device includes at least one processor 802 for executing instructions that can be stored in a memory device or element 804. As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by the processor 802, the same or separate storage can be used for images or data, a removable memory can be available for sharing information with other devices, and any number of communication approaches can be available for sharing with other devices”) that is executable by a computer to perform the method of claim 1.

Regarding claim 18, the combination of Baldwin, Forest, Molander and Kitagawa further discloses wherein
the control command is generated based on the position of a gaze, a movement direction of the gaze, and the eyelid movement information (Baldwin: [0054], In another example, a user can select from a number of elements on the display simply by looking at that element. In other embodiments where the device cannot determine the user's gaze accurately enough to select an isolated portion of the screen, the device may sequentially present the user with different choices one at a time. The user might accept a choice, when it appears on the screen, with a blink or other such action or gesture. In one example, a user might submit a search query and receive a list of search results. A user can view the results, and, if one of the results is of interest to that user, the user can submit input while looking at that item. For example, a user can look at the fourth item on the list and perform an action such as blinking twice or saying the word "open" and the device can determine to open a document corresponding to the element at which the user is looking).

Claims 12-16 and 19 are device claims drawn to the method of claims 4-6, 8, 9 and 18 respectively and are therefore interpreted and rejected based on similar reasoning

Claim 20 is a non-transitory computer-readable medium drawn to the method of claim 1 and is therefore interpreted and rejected based on similar reasoning, whereby the computer screen cursor control teaching from Baldwin, Forest, Molander and Kitagawa that is applied to a computer to be implemented by software stored in a non-transitory computer-readable medium such as the memory of the computer (Baldwin: [0044], “FIG. 8 illustrates a set of basic components of a computing device 800 such as the device 700 described with respect to FIG. 7. In this example, the device includes at least one processor 802 for executing instructions that can be stored in a memory device or element 804. As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by the processor 802, the same or separate storage can be used for images or data, a removable memory can be available for sharing information with other devices, and any number of communication approaches can be available for sharing with other devices”).

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (US PGPub 2011/0175932) discloses “If no object is determined or no object of interest can be found, a press of the eye tracker function button may move the mouse cursor to the gazepoint at the display 20. The manual activation input is the key press and the object of interest is in this case no object. At receipt of the manual input and the gaze data defining that no object is of interest, the action determining module 35, output instructions for the GUI component module 38 to display the mouse cursor at the gazepoint on the display” ([0061]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693